78 So.3d 130 (2012)
William B. BARNETT and Amelia A, Barnett
v.
LINCOLN GENERAL INSURANCE COMPANY, Allianz Marine & Aviation (France), and Certain Underwriters at Lloyd's of London Subscribing to Underwriters Marine Services Inc. Cover Note LCX-015602.
No. 2011-CC-2471.
Supreme Court of Louisiana.
January 20, 2012.
*131 Granted. The district court did not abuse its great discretion in excluding the testimony of Eric Smith. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.